DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.
 	Claims 10, 12, 21, and 31 are amended and claims 13 and 23 are cancelled.  Claims 10-12, 14-22, and 24-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12, 14-22, and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 21, claims 10 and 21 contain the trademarks/trade names Evotherm (DAT, 3G), Sasobit, Vestenamer, Zycotherm, Zycosoil, Rediset (WMX, LQ), Advera, Cecabase RT, Sonnewarmix, Hydrogreen, Aspha-Min, QPR Qualitherm, Anova 1400, Anova 1410, Fastac, Evotherm (J12, M1, M14, U3), Morlife (5000, T280), Pave Bond Lite, Pavegrip 550, Ad-here (77-00LS, HP PLUS Type 1, HP PLUS with Cecabase-RT 945, LOF 65-00, LOF 65-00 LSI, LOF 65-00EU), Nova Grip (1016, 975, 1012), Zycotherm, Zycohterm (EZ, SP), Kohere (AS 700, AS 1000, AT 1000), Pavegrip 200, and Surfax AS 500.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the Office cannot determine what the trademarks/trade names are used to identify/describe and, accordingly, the identification/description is indefinite.  Due to the Office not being able to determine to actual scope of the claims, the claims have not been further treated on the merits as the meets and bounds of the claims cannot be determined.  
Further regarding claims 10 and 21:
The phrase “crumb rubber” is used in the preamble of the claim and the claims do appear to describe an additive for asphalt that contains the crumb rubber as the structural particles.  However, the crumb rubber is not actually required to be part of the claims in claims 10 and 21.  Therefore, the use of the phrase in the preamble makes the claims unclear as to whether it is actually required to be present.  
Within the list of trademarks, parentheses are used after some of the names.  The use of parentheses makes it unclear if the enclosed information is supposed to be part of the claim or not.  For this reason, the trademarks/trade names are further unclear.  
Trans-polyoctenamer rubber (TOR) is listed as a non-elastomeric liquid and it is unclear how a rubber can be non-elastomeric.  It is unclear if this is a proper compound to list as a “non-elastomeric liquid.”
Regarding claims 11, 12, 14-20, 22, and 24-33, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed invention is an engineered crumb rubber asphalt additive and not a modified binder as described in the prior art.  Applicant explains how the composition of the prior is made by a materially different process than that of the instant invention.  This argument is unpersuasive because a method of making the claimed invention has not been claimed.  The claimed invention is directed to a composition and that composition has been taught by the prior art previously.  As stated above, the currently amended claims cannot be fully searched on the merits because it is unclear as to what has actually been claimed.  However, the patentability of a product does not depend on its method of production.  If the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767